UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                  No. 16-7310


UNITED STATES OF AMERICA,

                          Plaintiff – Appellee,

           v.

KIMBERLY     RACHAEL     MOORE,   a/k/a   Kimberly     George,    a/k/a
Havnfun,

                          Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.          Martin K.
Reidinger, District Judge.   (2:12-cr-00030-MR-DLH-1; 1:15-cv-
00295-MR)


Submitted:    February 16, 2017                 Decided:   February 21, 2017


Before GREGORY, Chief Judge,              DUNCAN,     Circuit    Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kimberly Rachael Moore, Appellant Pro Se.    Cortney Randall,
Assistant United States Attorney, Charlotte, North Carolina;
David A. Thorneloe, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kimberly Rachael Moore seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate         of         appealability.             28      U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent      “a    substantial       showing      of        the   denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.     Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Moore has not made the requisite showing.                       Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss    the        appeal.       We    dispense      with     oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3